Case 1:20-cvO34O3-LAK Document? Flea QsO6/2o Page 1 oS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YROK

 

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
No. 1:20-cv-3463

CAN CAPITAL, INC.,

Defendant.

 

 

FINAL JUDGMENT AS TO DEFENDANT CAN CAPITAL, INC.

The Securities and Exchange Commission having filed a Complaint and Defendant CAN
Capital, Inc. having entered a general appearance; consented to the Court’s jurisdiction over
Defendant and the subject matter of this action; consented to entry of this Final Judgment
without admitting or denying the allegations of the Complaint (except as to jurisdiction); waived

findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Sections 17(a)(2) and (3) of the Securities
Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the
use of any means or instruments of transportation or communication in interstate commerce or
by use of the mails, directly or indirectly:

(a) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements

 
Case 1:20-cv-03463-LAK Document4 Filed 05/06/20 Bage 2 ef 4

made, in light of the circumstances under which they were made, not misleading;
or

(b) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

Il.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

saad o Lo 20

 
 
  

   

}

UNITED STATES DISSE TY

 
CR L2b gi GesLAKk Bemument4 Frdeo9e62e0 PReas bP 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,

CAN CAPITAL, INC.,

Defendant.

 

 

CONSENT OF DEFENDANT CAN CAPITAL, INC.

1. Defendant CAN Capital, Inc. ("Defendant") waives service of a summons and the
complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over
Defendant and over the subject matter of this action.

2s Without admitting or denying the allegations of the complaint (except as provided
herein in paragraph 10 and except as to personal and subject matter jurisdiction, which
Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form

attached hereto (the "Final Judgment") and incorporated by reference herein, which, among other

things:
(a) permanently restrains and enjoins Defendant from violation of Sections
17(a)(2) and (3) of the Securities Act of 1933 (“Securities Act”) [15
U.S.C. § 77q(a)]
2. Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

-. Defendant waives the right, if any, to a jury trial and to appeal from the entry of

 
Cased: 2006 034034-AKK Dosannnehta Filed OQA20 Page? aig

the Final Judgment.

5. Defendant enters into this Consent voluntarily and represents that no threats,
offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce Defendant to
enter into this Consent.

6. Defendant agrees that this Consent shall be incorporated into the Final Judgment
with the same force and effect as if fully set forth therein.

I Defendant will not oppose the enforcement of the Final Judgment on the ground,
if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and
hereby waives any objection based thereon.

8. Defendant waives service of the Final Judgment and agrees that entry of the Final
Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant
of its terms and conditions. Defendant further agrees to provide counsel for the Commission,
within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit
or declaration stating that Defendant has received and read a copy of the Final Judgment.

9. Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted
against Defendant in this civil proceeding. Defendant acknowledges that no promise or
representation has been made by the Commission or any member, officer, employee, agent, or
representative of the Commission with regard to any criminal liability that may have arisen or
may arise from the facts underlying this action or immunity from any such criminal liability.
Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,
including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

 
Case 1:20-cw-03463-LAK [Document 4-1 Fifdted5)646)4(20 P&ags dtcd 7

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and
other regulatory organizations. Such collateral consequences include, but are not limited to, a
statutory disqualification with respect to membership or participation in, or association with a
member of, a self-regulatory organization. This statutory disqualification has consequences that
are separate from any sanction imposed in an administrative proceeding. In addition, in any
disciplinary proceeding before the Commission based on the entry of the injunction in this
action, Defendant understands that it shall not be permitted to contest the factual allegations of
the complaint in this action.

10. Defendant understands and agrees to comply with the terms of 17 C.F.R.
§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant
or respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is
equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies
the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),
Defendant: (i) will not take any action or make or permit to be made any public statement
denying, directly or indirectly, any allegation in the complaint or creating the impression that the
complaint is without factual basis; (ii) will not make or permit to be made any public statement
to the effect that Defendant does not admit the allegations of the complaint, or that this Consent
contains no admission of the allegations, without also stating that Defendant does not deny the
allegations; and (iii) upon the filing of this Consent, Defendant hereby withdraws any papers
filed in this action to the extent that they deny any allegation in the complaint. If Defendant
breaches this agreement, the Commission may petition the Court to vacate the Final Judgment

and restore this action to its active docket. Nothing in this paragraph affects Defendant’s: (i)

 
CABO 1 ZOO OHESLAK Dowument+1 FikledSoO420 PREas 4105 7

testimonial obligations; or (ii) right to take legal or factual positions in litigation or other legal
proceedings in which the Commission is not a party.

11. Defendant hereby waives any rights under the Equal Access to Justice Act, the
Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to
seek from the United States, or any agency, or any official of the United States acting in his or
her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,
expenses, or costs expended by Defendant to defend against this action. For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since the parties have
reached a good faith settlement.

12. Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.

 
Ceased 200008446d-AKK DpoemaehtaA FiRdigCeao rage bate

13. Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

Dated:

CAN Capital, Inc.

By:
[Name of person signing for entity]
[Title]

 

On 7 2020, , a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent with full
authority to do so on behalf of as its

 

 

Notary Public
Commission expires:

Approved as to form:

 

Terence Healy
Attorneys for Defendant

 
 

 

 

Case 1:20-RHeSLAK Beeline 71 piceds}oe

13. Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.
Dated: 3 3 [ 2020

CAN Cap

hf

[Name of person $igning for entity]
Mb] Edeaal €.Dieh  .
Ev, General Counsel

Chief lompliance Ore

On March 31 2020, Edward R. Dietz ,# person known to me,
personally appeared before me and acknowledged executing the foregoing Consent with full

authority to do so on behalf of CAN Capital | as its EVP, General Counsel and Chief Compliance Officer

Nutary Public
Commission expires:

 

ert TH ayy,

¥

ac

= i EXPIRES

Approved as to form: GEORGIA

02/14-2022
= 7 ae Ss
S S% +. Pup.” Oo 2S

+
“Heat aayyganee™

 

Terence Healy “oy coe
Attorneys for Defendant

 

 

 

 

 
Aa Se SU-EVOBAGARAODUBGMEhL] HEREDEISELD0 Fagge/S06179

13. Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

 

 

 

 

Dated:
CAN Capital, Inc.
By:
[Name of person signing for entity]
[Title]

On , 2020, ,a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent with full
authority to do so on behalf of as its

Notary Public

Commission expires:

Terenge Healy bk

Attorneys for Defendant

 

 

 

 
